Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 08/03/2022 is acknowledged.
However, Applicant traversed with the species election and added new claims 65-68. 
The requirement is still deemed proper and is therefore made FINAL.
The traversal is on the ground(s) that species are not mutually exclusive but could be combined and included in a single system. 
However, even if the grouped inventions were not mutually exclusive and thus could not subjected to the species election, still the claims Inventions A-F are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, as indicated each subcombination has separate utility such as various sampling condition, display, signal processing circuit, power control, data storage, photodetector/light source.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Newly submitted claims are also directed to an inventions with different subcombinations with a pulse log buffer and a pump or time variable sampling locations. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 65-78 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
However, the examiner further examined claims which do not invoke further 112 issues and do not require extended exhaustive and intensive searches. 
As a result, claims 40, 42, 43-45, 47, 48 and 50 have been examined in this office action.  
IDS
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 28 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of portable particle detector with battery controller and display for it that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 80 documents) make it difficult, if not practically impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
The examiner has been reviewed all the Foreign documents. However, the examiner could not make through all the NPL documents within given time since the application required additional consideration time with 112 issues as explained in below action detail. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portable particle counting device”, “a portable unit for a light detecting particle sensor”, “flow input”, “flow output”, “first output channel” and “second output channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim objection
Claim 40, “wherein the pulse height data exceeds a threshold” should be ‘when the peak pulse height exceeds a threshold’. 
Claim 40, “memory receives the pulse height data” should be ‘memory receives the digitized pulse height data’.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42-45, 47, 48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 40, claim 40 in line 12, it recites “an output channel” and in line 14 “the output channel”. 
However, there were two output channels previously as “a first output channel and a second output channel”. It is not clear how those three output channels are related (i.e., whether the “an output channel” is trying to indicate one of those first and second output channel or it indicates the third output channel. 
Claim 40 further recites “A portable particle counting device to identify a source of particles contributing to a detected particle flow comprising: a portable unit for a light detecting particle sensor, the light detecting particle sensor being configured to detect airborne particles passing through a flow channel between a flow input and a flow output of the portable unit, and further including a first output channel and a second output channel, a light detecting particle sensor detecting light from a light source in the portable unit and generating an electrical signal for each particle counted of a plurality of particles passing through the flow channel”. 
However, it is not clear what element being positively claimed for the particle counting device. Since the claim requires a portable unit for a light detecting particle sensor, a portable unit is claimed as a required structure but it is not clear whether the recited light detecting particle sensor being claimed as a part of necessity structure for the claim or not along with other channels and light source etc. 
Therefore, the claim amended to clearly indicate required structures to build the claimed particle counting device. Otherwise, in a broadest reasonable interpretation, the recited portable unit only required to be able to be used for a light detecting particle sensor as an intended use (ex. a simple cart to carry a light detecting particle sensor would satisfy the above recited limitations). 
For the purpose of the examination, the claim would be interpreted as appeared in the Bates et al. (US 20090128810 hereinafter Bates). 
Claims 42-45, 47, 48 and 50 are also rejected based upon their dependencies on the claim 40. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 40, 42, 43, 47, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20090128810 hereinafter Bates) in view of Evenstad et al. (US 20140354976 hereinafter Evenstad). 
As to claim 40, Bates teaches a portable particle counting device (abstract and Figure 4 and 6, Figure 6 is a one example of 470 in Figure 4) to identify a source of particles (underlined limitations are an intended use of the counting device See MPEP 2144.07.) contributing to a detected particle flow comprising: 
a portable unit  (Figure 4 and 6) for a light detecting particle sensor ([0078] –[0080]), the light detecting particle sensor being configured to detect airborne particles passing through a flow channel (606 in Figure 6), a light detecting particle sensor (609 in Figure 6) detecting light from a light source (602 in Figure 6) in the portable unit and generating an electrical signal for each particle counted of a plurality of particles passing through the flow channel ([0079]), wherein each electrical signal includes at least a pulse having a peak pulse height ([0080][0081]); 
a signal processing circuit (built-in PHA in [0080-82]) wherein the signal processing circuit is connected to the light detecting particle sensor and a memory, the signal processing circuit generating digitized pulse height data wherein the pulse height data exceeds a threshold for an output channel ([0027]), wherein the memory receives the pulse height data for data storage ([0080-0082] and Figure 7), and 
a display (460 in Figure 4) in the portable unit (Figure 4) that displays a rate of particle counts measured by the output channel ([0070]).  
While Bates does not explicitly disclose use of a power source in the portable unit and the portable unit having a battery that provides power to the display and the light source, Bates still implies use of a power source in the portable unit and the portable unit having a battery that provides power to the display and the light source by disclosing “The system should be cordless, to eliminate the need for available AC power at the location of the particle counter ([0095]). The system should be small and light weight to make it easily portable from one location to another” and no display or laser can work without power. 
As a result, ordinary skill in the art would understand Bates implies a use of battery for the system to operates. 
Furthermore, it is well known in the art using a battery as an alternative power source for a portable low power consuming electronics. 
However, Bates does not explicitly disclose a flow input and a flow output of the unit, and further including a first output channel and a second output channel. 
Evenstad teaches a flow input and a flow output of the unit, and further including a first output channel and a second output channel (FIG. 1) for aerosol detection (abstract) just like the Bates. 
Furthermore, while Bates does not explicitly disclose output channel, person with an ordinary skill in the art would expect to have output channel to prevent build up air pressure inside the unit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a flow input and a flow output of the unit, and further including a first output channel and a second output channel for the benefit including to continuous measurement of new volume of sample without building pressure inside the device and separate gas to a different reservoir depending on the detection result. 
As to claim 42, Bates when modified by Evenstad teaches the system in claim 40. 
Bates further teaches the display that displays is configured to display pulses arriving over time for a plurality of output channels ([0052] and [0064]).
As to claim 43, Bates when modified by Evenstad teaches the system of claim 40. 
Bates further teaches a controller connected to the signal processing circuit and the memory ([0022] and [0064]), the controller configured to set a threshold ([0033]).
As to claim 47, Bates when modified by Evenstad teaches the system of claim 40. 
Bates further teaches the light detecting particle sensor device comprises a photodetector that detects particles passing through a light beam ([0060]).
As to claim 48, Bates when modified by Evenstad teaches the system of claim 40. 
 Bates further teaches the light beam is generated by a laser or light emitting diode ([0078]).
As to claim 50, Bates when modified by Evenstad teaches the system of claim 40. 
Bates further a pump providing an airflow through the light detecting particle sensor device ([0060]). 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20090128810 hereinafter Bates) in view of Evenstad and in further view of Ho (GB 2233462 hereinafter Ho). 
As to claim 44, Bates when modified by Evenstad teaches the system of claim 40. 
Bates teaches the display graphically depicts particle count data ([0082] and Figure 7, PHA analyze particle count based on pulse height of obtained voltage and [0064] display displays the PHA analyzed result). 
However, Bates does not explicitly disclose particle count data for each output channel.
Ho teaches particle count data for each output channel (“An instrument such as this provides a count of the number of particles of particular sizes, and provides pulse height signals at an output line +11, the number of particles in each of selected size groups being indicated in the various output channels of the instrument”, page 3 last paragraph to first paragraph of page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having particle count data for each output channel for the benefit including provide particle counting information for each channel with pre-sorted particles under various condition (such as particle sizes) like HO. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20090128810 hereinafter Bates) in view of Evenstad and in further view of Yufa (US 7439855 hereinafter Yufa). 
As to claim 45, Bates when modified by Evenstad teaches the system of claim 40.
However, Bates does not explicitly disclose a power controller that controls power distribution to the system from the battery.
Yufa teaches a power controller that controls power distribution to the system from the battery (col. 15 lines 62 to the last).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Bates by having a power controller that controls power distribution to the system from the battery for the benefit including optimal power control to save power consumption while maintaining measurement accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886